Filed 12/7/20 P. v. Ruiz CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F079831
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F15907129)
                    v.

    ARMANDO RUIZ,                                                                         OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from an order of the Superior Court of Fresno County. Adolfo M.
Corona, Judge.
         Moran Law Firm, Amanda K. Moran and Janay D. Kinder for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Carlos A. Martinez and
Catherine Tennant Nieto, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Levy, Acting P.J., Franson, J. and Peña, J.
       Defendant Armando Ruiz stands convicted of misdemeanor possession of child
pornography. After completing the terms of his probation, he sought dismissal of the
charge. The trial court found defendant was statutorily ineligible for relief. Defendant
contends on appeal that Penal Code sections 1203.41 and 4852.01 are in conflict. He asks
that we resolve the purported conflict and find he is eligible for relief pursuant to
section 1203.4. We affirm.
                              PROCEDURAL SUMMARY
       On December 2, 2015, the Fresno County District Attorney charged defendant
with felony possession of child pornography (§ 311.11, subd. (a); count 1).
       On June 14, 2016, defendant pled no contest on count 1.
       On October 19, 2016, the trial court reduced defendant’s conviction from a felony
to a misdemeanor and granted him three years’ formal probation. The terms of probation
included: completion of a sex offender treatment program, performance of 50 hours of
community service, registration pursuant to section 290, and payment of various fines
and fees.
       On July 30, 2018, defendant moved to terminate his probation pursuant to
section 1203.3 and dismiss count 1 pursuant to section 1203.4. The trial court granted the
motion to terminate probation but did not rule on defendant’s motion to dismiss.
       On April 10, 2019, the trial court denied without prejudice defendant’s motion to
dismiss pursuant to section 1203.4.
       On July 1, 2019, defendant filed a second motion to dismiss pursuant to
section 1203.4 and sought for the first time a certificate of rehabilitation pursuant to
section 4852.01. On August 1, 2019, the court denied defendant’s motion in full.
       On August 20, 2019, defendant filed a notice of appeal.



1      All further statutory references are to the Penal Code.


                                              2.
                                FACTUAL SUMMARY2
       On December 10, 2014, Fresno County Sheriff’s deputies seized defendant’s home
computers. One of the computers contained one video file and five thumbnail images
depicting child pornography.
                                       DISCUSSION
       Defendant argues that he should qualify for relief pursuant to section 1203.4,
subdivision (a), despite subdivision (b) expressly making those convicted of possession
of child pornography ineligible for relief. Defendant contends that because
section 4852.01 allows a defendant who goes to prison for a conviction of possession of
child pornography to petition for a certificate of rehabilitation and pardon, defendant
should be entitled to withdrawal of his no contest plea and dismissal of his charge
pursuant to section 1203.4. The People disagree, as do we.
       We review questions of statutory interpretation de novo. (ZB, N.A. v. Superior
Court (2019) 8 Cal.5th 175, 188–189.) “ ‘When interpreting statutes, we begin with the
plain, commonsense meaning of the language used by the Legislature.… If the language
is unambiguous, the plain meaning controls.’ ” (People v. Leiva (2013) 56 Cal.4th 498,
506.) However, “ ‘[i]f the statutory language permits more than one reasonable
interpretation, courts may consider other aids, such as the statute’s purpose, legislative
history, and public policy.’ ” (Kirzhner v. Mercedes-Benz USA, LLC (2020) 9 Cal.5th
966, 972.) “[W]e may reject a literal construction that is contrary to the legislative intent
apparent in the statute or that would lead to absurd results.” (Simpson Strong-Tie Co.,
Inc. v. Gore (2010) 49 Cal.4th 12, 27.)
       First, section 1203.4, subdivision (a) provides, in relevant part: “In any case in
which a defendant … has been discharged prior to the termination of the period of

2      The plea was entered pursuant to People v. West (1970) 3 Cal.3d 595. Because the
substantive facts are not in dispute on appeal, we provide only a brief recitation of facts
from the probation report.


                                              3.
probation … the defendant shall … be permitted by the court to withdraw his … plea of
nolo contendere and enter a plea of not guilty .…” However, section 1203.4,
subdivision (b) makes relief pursuant to section 1203.4, subdivision (a) unavailable to
defendants convicted of specified sex offenses. It reads, in relevant part:
“Subdivision (a) … does not apply … to any violation of … [s]ection 311.11 .…”
(§ 1203.4, subd. (b).)
       Here, because defendant was convicted of possession of child pornography
(§ 311.11), he was ineligible for relief under section 1203.4, subdivision (a) based on the
unambiguous plain language of section 1203.4, subdivision (b). The trial court was
correct that it lacked the discretion to grant defendant the relief he sought.
       Nevertheless, defendant argues he should be granted relief pursuant to
section 1203.4 because, had he been convicted of felony (rather than misdemeanor)
possession of child pornography, he would be eligible to petition for a certificate of
rehabilitation and pardon pursuant to section 4852.01.3
       Section 4852.01 allows a person convicted of a felony offense who is committed
to custody, or a felony or misdemeanor sex offense4 which has been dismissed pursuant
to section 1203.4, to file a petition for a certificate of rehabilitation and pardon.
(§ 4852.01, subds. (a) & (b).)5 As a result, a person convicted of misdemeanor

3      Defendant does not advance an equal protection argument.
4       Persons convicted of specified sex offenses against children are excluded from
relief under section 4852.01 absent “extraordinary circumstances.” (§ 4852.01, subds. (c)
& (d).) However, section 4852.01 is only one path to a gubernatorial pardon. A person
convicted of a crime may also petition the Governor directly (§ 4800 et seq.). (People v.
Ansell (2001) 25 Cal.4th 868, 890.)
5      The People contend that “obtaining a certificate of rehabilitation is contingent
upon obtaining dismissal of the charge pursuant to section 1203.4.” Persons convicted of
felony offenses who are committed to custody are not required to first obtain a dismissal
under section 1203.4. (§ 4852.01, subd. (a).) Indeed, persons convicted of felony
offenses who are committed to custody are ineligible for relief pursuant to
section 1203.4. (People v. Borja (1980) 110 Cal.App.3d 378, 381–382.)


                                               4.
possession of child pornography may not file a petition for a certificate of rehabilitation
and pardon pursuant to section 4852.01 (because he or she is not entitled to relief
pursuant to section 1203.4) (§ 4852.01, subd. (b)), but a person convicted of felony
possession of child pornography and committed to custody may file a petition for a
certificate of rehabilitation and pardon pursuant to section 4852.01 (§ 4852.01, subd. (a)).
       Defendant asks us to read this apparent disparity as an indication that
section 1203.4 is intended to extend relief to those convicted of misdemeanor possession
of child pornography because it is a prerequisite to relief pursuant to section 4852.01,
subdivision (b). Defendant’s proposed reading is not reasonable. Section 1203.4,
subdivision (b) clearly makes defendant ineligible for relief. The fact that defendant’s
ineligibility for relief under section 1203.4 also renders him ineligible for relief under
section 4852.01 does not require a different outcome or suggest any inconsistency.6
(Cf. People v. Jones (1985) 176 Cal.App.3d 120, 129 [section 4852.01 incorporates the
same purpose as section 1203.4].)
                                      DISPOSITION
       The order is affirmed.




6      Further supporting our conclusion, the limitation on relief imposed by
section 1203.4, subdivision (b) was imposed as part of the same bill that limited relief
under section 4852.01 to those convicted of specified sex offenses against children. (See
People v. Arata (2007) 151 Cal App.4th 778, 785–786.) The Legislature appears to have
understood the impact of section 1203.4, subdivision (b) on section 4852.01 relief.
Accordingly, even if the meaning of section 1203.4, subdivision (b) was not clear and
unambiguous, the legislative history would convince us that the Legislature intended
those convicted of misdemeanor violations of the offenses identified in section 1203.4,
subdivision (b) to be ineligible for relief pursuant to section 4852.01.


                                              5.